Citation Nr: 1503580	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-28 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an unspecified right foot disability. 

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an unspecified left foot disability. 

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to a disability rating in excess of 20 percent for service-connected right shoulder impingement syndrome, status post-surgical repair.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to February 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA), Pittsburgh, Pennsylvania, Regional Office (RO). 

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

Additionally, during the pendency of the appeal, the Veteran perfected an appeal as to the issue of entitlement to service connection for a back disability.  In an October 2012 rating decision, the Veteran was awarded service connection for this disability.  In view of the foregoing, this service connection issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997);

With regard to the grant of service connection for a back disability, the October 2012 rating decision awarded the Veteran a 10 percent disability rating effective January 20, 2010.  In a subsequent August 2013 rating decision, the Veteran was awarded a 40 percent disability rating for the back disability effective February 4, 2013.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with the assigned 40 percent disability rating in October 2013.  Also, a review of the Veteran's Veterans Benefits Management System (VBMS) claims folder reveals that he filed a NOD with regard to the back disability and that he also filed a NOD in October 2014 to a November 2013 rating decision that awarded a 20 percent disability rating in granting service connection for a left shoulder disability and denied service connection for right and left ankle disabilities as well as hallux valgus of the right and left foot (also claimed as temporary 100 percent due to surgery).  The VBMS claims folder further reflects that the RO acknowledged receipt of the NOD in a letter to the Veteran dated October 2014.  Accordingly, as the receipt of the NOD statements with respect to the Veteran's back disability, left shoulder disability, right and left ankle disabilities, and hallux valgus of the right and left foot have all been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS and VBMS reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the back disability, left shoulder disability, right and left ankle disabilities, and hallux valgus of the right and left foot claims, Manlincon is not applicable in this case. 

The Board also notes that VACOLS indicates that the Veteran filed a NOD in September 2014 to a November 2013 rating decision that denied entitlement to service connection for tinnitus.  However, a review of the record reveals that there has been no rating decision issued which has adjudicated the issue of entitlement to service connection for tinnitus.  Indeed, a note in VACOLS states that claim of tinnitus is "For tracking purposes only."

The issues of entitlement to increased disability ratings for right and left toe disabilities were raised by the Veteran in an October 2013 statement.  Also, in a statement received by the RO in August 2014, he raised the issues of entitlement to an increased disability rating for his hiatal hernia/gastroesophageal reflux disease (GERD) claimed as abdominal pain and a scar for residuals of removal of a breast cyst claimed as breast pain; entitlement to service connection for erectile dysfunction, arthritis, and tinnitus; and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and a bilateral knee disability.  Finally, in a statement dated October 2013, the Veteran indicated that he should qualify for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for right and left foot disabilities and entitlement to an increased disability rating for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for unspecified right and left foot disabilities. 

2.  Presuming its credibility, the evidence received since the April 2008 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for unspecified right and left foot disabilities, and raises a reasonable possibility of substantiating the claims.






CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for an unspecified right foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Since the April 2008 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an unspecified right foot disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The April 2008 rating decision denying service connection for an unspecified left foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  Since the April 2008 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an unspecified left foot disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for unspecified right and left foot disabilities.  Implicit in his claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for unspecified right and left foot disabilities.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which is addressed in the remand below. 

Analysis

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

For certain chronic diseases, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2014).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014).  

The RO denied service connection for unspecified right and left foot disabilities in an April 2008 rating decision because the evidence did not show that these conditions occurred in or were caused by military service.  The Board also notes that the April 2008 rating decision also granted service connection for a right shoulder disability and assigned a 10 percent evaluation effective June 14, 2007, awarded a 10 percent disability rating for his service-connected hiatal hernia/GERD claimed as abdominal pain, continued a noncompensable evaluations for residuals of removal of breast cyst claimed as breast pain, right and left toe disabilities; and denied entitlement to service connection for PTSD, a left shoulder disability, back pain, and bilateral knee pain.  Although the Veteran filed a NOD in April 2008, he only stated that "I disagree with these findings. Request reevaluation."  In response to the Veteran's statement, the RO sent the Veteran a letter dated February 2009 requesting that he clarify what claims he expressed disagreement with and that if he did not provide such clarification within 60 days from the date of the letter, no further action would be taken.  A review of the record reveals that the Veteran did not file a timely response to the February 2009 letter, and did not submit new and material evidence within one year of the April 2008 rating decision.  The rating decision therefore became final.  

At the time of the prior final rating decision in April 2008, the record included the Veteran's service treatment records which documented treatment for his right and left fifth toes for which he is currently service-connected.  His service treatment records did not document treatment for any other right or left foot disability.  A postservice treatment record from the United States Navy Hospital in Yokosuka, Japan dated January 2006 noted a diagnosis of pes planus.  Further, the Veteran was afforded a VA examination for his feet in October 2007.  The examiner noted the Veteran's complaints of foot pain.  After examination of the Veteran and consideration of his medical history, the VA examiner only diagnosed the Veteran with bunion right fifth toe status post surgical repair, healed with minimal residuals and hammertoe deformity, left fifth toe, status post surgery well-healed with residuals.  

As the April 2008 rating decision is final, new and material evidence is therefore required to reopen the claims.  Specifically, in order to reopen, the evidence must show that the Veteran has right and left foot disabilities (other than the right and left toe disabilities for which he is currently service-connected) that are related to his military service.  

In reviewing the evidence added to the claims folder since the April 2008 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, an October 2013 treatment record from the Podiatry Clinic in Yokosuka documents an assessment of bilateral foot pain as well as an assessment of pronated foot and tendonitis extensor hallucis longus, left.  With regard to the assessment of bilateral foot pain, the treating podiatrist, Dr. K.B., opined that the Veteran's bilateral diffuse foot pain is likely secondary to his previous life experience and that his career is catching up with his feet.  Dr. K.B. further opined that a lifetime of military service and required activities involved in military service have contributed to the current pains.       

The October 2013 treatment report by Dr. K.B. indicates evidence of a relationship between right and left foot disabilities and the Veteran's military service.  As indicated above, the Veteran's previous claims were denied because there was no evidence of a relationship between his right and left foot disabilities and his military service.  The new evidence thus relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for right and left foot disabilities are reopened.  

VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an unspecified right foot disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for an unspecified left foot disability is reopened; to this extent only, the appeal is granted.


REMAND

With regard to the issues of entitlement to service connection for right and left foot disabilities, as discussed above, the October 2013 treatment record from the Podiatry Clinic in Yokosuka documented an assessment of bilateral foot pain which the treating podiatrist, Dr. K.B., opined as being related to the Veteran's military service.  However, it is unclear as to whether Dr. K.B. reported a specific right or left foot disability that is related to the Veteran's military service.  Although he also rendered assessments of tendonitis extensor hallucis longus and pronated foot, he did not relate these diagnosed disabilities to the Veteran's military service.  Therefore, while his opinion is sufficient for the purposes of reopening the Veteran's previously denied service connection claims, the opinion is inadequate due to its vague nature to determine whether the Veteran has diagnosed right and left foot disabilities are at least as likely as not related to his military service.  The Board further notes that there is no other medical opinion with adequate rationale which offers whether the Veteran has diagnosed right and/or left foot disabilities (other than his right and left toe disabilities for which he is service-connected) that are related to his military service.  Accordingly, an opinion for such must be obtained on remand.
 
With respect to the Veteran's claim of entitlement to an increased disability rating for his right shoulder disability, a review of the record reveals that he was afforded a VA examination for his left shoulder disability in October 2013.  At that time, range of motion testing as well as muscle strength testing was performed on his right shoulder, and the examiner assessed functional loss due to the right shoulder disability diagnosis.  However, the examiner did not consider any reported symptoms from the Veteran with regard to his right shoulder disability.  On the contrary, the Veteran only reported symptoms associated with the left shoulder disability.  Notably, the Veteran's representative reported in the December 2013 Informal Hearing Presentation (IHP) that the Veteran's right shoulder has deteriorated.  Also, the VA examiner did not render any diagnosed right shoulder disability, but rather only rendered a left shoulder disability.  Moreover, the examiner did not consider the Veteran's right shoulder surgical scar when the examination was conducted.  Indeed, the examination report does not document the presence of a scar.  Therefore, the Board finds that the October 2013 VA examination is inadequate to evaluate the severity of the Veteran's right shoulder disability.  Further, the Veteran was last afforded a VA examination for his right shoulder disability specifically in June 2011.  Based on the inadequacies of the October 2013 VA examination and the Veteran's report in the December 2013 IHP that his right shoulder has deteriorated, the Board finds that a new examination for the right shoulder disability is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right and left foot disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current right and/or left foot disability other than the right and left fifth toe disabilities for which the Veteran is already service-connected.  In determining whether the Veteran suffers from right and/or left foot disabilities, the examiner must address the medical evidence of record documenting diagnoses of pes planus as well as the October 2013 treatment record from Dr. K.B. noting assessments of bilateral foot pain, tendonitis extensor hallucis longus left and pronated foot.

b) If the examiner determines that the Veteran suffers from right and/or left foot disabilities,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability or disabilities is/are related to the Veteran's period of military service.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. Schedule the Veteran for an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected right shoulder impingement syndrome, status post-surgical repair.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

As to the right shoulder surgical scar, the examiner should comment on the symptoms as assessed under the rating criteria for scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, i.e., the location, depth, and size of the scar and any resultant limitations of motion.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

4. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


